NOT PRECEDENTIAL


                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                ______________

                                      Nos. 18-3684
                                     ______________

                                KATHLEEN ACAVINO,
                                              Appellant

                                             v.

        JOHN W. WILSON; DENNIS L. O’CONNELL, Esquire, Divorce Master
                           ______________

                       Appeal from the United States District Court
                         for the Eastern District of Pennsylvania
                                 (D.C. No. 2-18-cv-2312)

                       District Judge: Honorable Mark A. Kearney
                                    ______________

                      Submitted under Third Circuit L.A.R. 34.1(a)
                                  September 12, 2019

           Before: CHAGARES, JORDAN, and RESTREPO, Circuit Judges

                                 (Filed: January 7, 2020)

                                     ______________

                                        OPINION*
                                     ______________


*
 This disposition is not an Opinion of the full Court and, pursuant to I.O.P. 5.7, does not
constitute binding precedent.
RESTREPO, Circuit Judge


       Kathleen Acavino appeals the District Court’s Order granting the motion of

Divorce Master Dennis L. O’Connell, Esq. to dismiss Acavino’s Second Amended

Complaint (“SAC”). The District Court dismissed Acavino’s SAC with prejudice based

on Divorce Master O’Connell’s quasi-judicial immunity.1 For the reasons which follow,

we affirm.

       We have jurisdiction over the Order granting the motion to dismiss pursuant to 28

U.S.C. § 1291. We exercise plenary review over the District Court’s dismissal order.

See Allah v. Seiverling, 229 F.3d 220, 223 (3d Cir. 2000).

       To survive a motion to dismiss, “a complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S.

544, 570 (2007)). We “are not bound to accept as true a legal conclusion couched as a

factual allegation.” Id. (quoting Twombly, 550 U.S. at 555).

       Divorce proceedings between Acavino and her husband were initiated in the

Philadelphia Court of Common Pleas, Family Court Division, and the record was

transferred to Philadelphia Family Court Divorce Master O’Connell for a hearing.

Master O’Connell held a hearing on June 4, 2018, and on that same day Acavino brought


1
  Having dismissed the action against Master O’Connell, the District Court also declined
to exercise supplemental jurisdiction over claims against the remaining defendant,
Acavino’s former husband.
                                             2
this action in the U.S. District Court against her former husband, and the District Court

dismissed that Complaint without prejudice as she failed to sue a state actor. In an

Amended Complaint, Acavino then sued the Commonwealth of Pennsylvania, which had

immunity, and thus the District Court again dismissed the action without prejudice.

       In her Second Amended Complaint, Acavino sued her former husband and Master

O’Connell in his individual capacity, and she now appeals the District Court’s dismissal

of her claims against Master O’Connell. Specifically, she challenges the June 4th hearing

and alleges a violation of her constitutional rights. Among other things, she complains

about what assets should be considered for purposes of determining marital property

subject to distribution, and she questions the neutrality of the Divorce Master.

       Absolute quasi-judicial immunity has been extended to protect a range of judicial

actors, including: “(1) those who make discretionary judgments ‘functional[ly]

comparab[le]’ to judges, . . . (2) those who ‘perform a somewhat different function in the

trial process but whose participation . . . is equally indispensable,’ . . . and (3) those who

serve as ‘arms of the court,’ . . . fulfill[ing] a quasi-judicial role at the court’s request.”

Russell v. Richardson, 905 F.3d 239, 247 (3d Cir. 2018) (citations and internal quotation

marks omitted). Thus, the doctrine of quasi-judicial immunity provides absolute

immunity for those “who perform functions closely associated with the judicial process.”

Id. (quoting Cleavinger v. Saxner, 474 U.S. 193, 200 (1985)).

       Here, as the District Court pointed out, Master O’Connell is entitled to quasi-

judicial immunity because his “judgments are ‘functional[ly] comparab[le]’ to those of
                                                3
judges – that is, because [he], too, ‘exercise[s] a discretionary judgment’ as part of [his]

function.” Antoine v. Byers & Anderson, Inc., 508 U.S. 429, 436 (1993) (citations

omitted); see Nystedt v. Nigro, 700 F.3d 25, 31 (1st Cir. 2012) (discovery master was

entitled to absolute quasi-judicial immunity); cf. Capogrosso v. Supreme Court of N.J.,

588 F.3d 180, 185 (3d Cir. 2009) (state officials sued in their individual capacities were

entitled to quasi-judicial immunity and thus not subject to suit for injunctive relief or

declaratory relief). Accordingly, we affirm the District Court’s Order granting Master

O’Connell’s motion to dismiss.2




2
  We further note that 42 U.S.C. § 1983 provides that “‘injunctive relief shall not be
granted’ in an action brought against ‘a judicial officer for an act or omission taken in
such officer’s judicial capacity . . . unless a declaratory decree was violated or declaratory
relief was unavailable.’” Azubuko v. Royal, 443 F.3d 302, 304 (3d Cir. 2006) (quoting §
1983). Here, Acavino’s pleading does not allege that a declaratory decree was violated or
that declaratory relief was unavailable, and because the injunctive relief sought by
Acavino does not address the actions of Master O’Connell other than in his judicial
capacity, her claim for injunctive relief is barred. See id.
                                                 4